Citation Nr: 1827633	
Decision Date: 05/03/18    Archive Date: 05/14/18

DOCKET NO.  13-25 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for missing testicles. 

2.  Entitlement to an initial evaluation in excess of 10 percent for limitation of flexion of right knee, status-post right medial ligament tear and fracture of proximal tibia with loss of motion and muscle atrophy.  

3.  Entitlement to an evaluation in excess of 10 percent for right saphenous nerve laceration.  

4.  Entitlement to an evaluation in excess of 10 percent for a right medial collateral ligament (MCL) tear and fracture of proximal tibia with loss of motion and muscle atrophy.  

5.  Entitlement to an initial compensable evaluation for status-post right saphenous nerve laceration scar.  

6.  Entitlement to an initial compensable evaluation for status-post right inguinal hernia repair scar. 
7.  Entitlement to an effective date earlier than September 20, 2014 for the grant of service connection for status-post right saphenous nerve laceration scar.  

8.  Entitlement to an effective date earlier than November 13, 2014 for the grant of service connection for status-post right inguinal hernia repair scar. 

9.  Entitlement to an effective date earlier than November 13, 2014 for the grant of service connection for right knee limitation of flexion. 

10.  Entitlement to payment of compensation benefits for erectile dysfunction under 38 U.S.C. § 1151.  

11. Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Christopher M. Collins, Associate Counsel





INTRODUCTION

The Veteran served on active duty with the United States Marine Corps from June 1972 to February 1975.  These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) located in Waco, Texas, as well as rating decisions dated in May 2013 and in August 2015 and promulgated by the RO located in Winston-Salem, North Carolina.  

The issues of entitlement to service connection for missing testicles and entitlement to payment of compensation benefits for erectile dysfunction under 38 U.S.C. § 1151 were previously before the Board in March 2016, whereupon they were remanded to the RO for further development of the record.  Following the issuance of a December 2016 supplemental statement of the case, those two issues were certified to the Board for its adjudication.  Thereafter, but before the Board issued a decision on those two issues, the remaining eight issues were addressed in a March 2017 statement of the case, for which the Veteran submitted his formal appeal in May 2017.  This triggered the certification of those eight issues to the Board, and as all 10 issues are presently before the Board, they have been merged together.  

Upon receipt of the 10 issues, in July 2017 the Board remanded all 10 issues back to the RO in order to determine whether the Veteran sought a travel board hearing as he requested to have one scheduled for him in his May 2017 formal appeal on VA Form 9.  Prior to scheduling the Veteran for a hearing, however, he informed VA in July 2017 that he did not want a hearing anymore.  Accordingly, the case was returned back to the Board for its adjudication of all 10 issues. 

The Veteran testified an August 2014 videoconference hearing before the undersigned.  A transcript of the hearing is associated with the claims file.  

The Veteran filed separate claims of entitlement to TDIU in September and November 2014, which were together denied in an August 2015 rating decision.  He did not list TDIU as one of the issues he wished to pursue in his September 2015 notice of disagreement.  Nevertheless, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that VA must address the issue of entitlement to a TDIU in increased-rating claims when the issue of unemployability either is raised expressly or by the record.  See also Hurd v. West, 13 Vet. App. 449 (2000); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (2009); see also Mayhue v. Shinseki, 24 Vet. App. 273 (2011).  Here, the Veteran continues to assert that his various service-connected disabilities prevent him from securing and maintaining substantially gainful employment.  Accordingly, the issue of entitlement to TDIU is properly before the Board.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C. § 7107(a)(2). 

The issues of entitlement to service connection for missing testicles and entitlement to an increased ratings for right knee limitation and motion and MCL tear, as well as entitlement to compensation for erectile dysfunction under 38 U.S.C. § 1151and entitlement to a TDIU, are addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's right saphenous nerve laceration residuals are not manifested by complete paralysis of the right leg; however, a 10 percent rating has been in effect for over 20 years.

2.  For the entire appeal period, the Veteran's right saphenous nerve laceration scar was manifested by an asymptomatic scar less than six square inches in size which did not result in functional impairment or other disabling effects.

3.  For the entire appeal period, the Veteran's right inguinal hernia repair scar was manifested by an asymptomatic scar less than six square inches in size which did not result in functional impairment or other disabling effects.

4.  The Veteran's first claim seeking service connection for scars associated with his right saphenous nerve laceration was received on September 20, 2014; there is nothing in the record received prior to that date which could be construed as an informal claim of service connection for a right saphenous nerve laceration scar.  

5.  The Veteran's first claim seeking service connection for scars associated with his right inguinal hernia repair was received on November 13, 2014; there is nothing in the record received prior to that date which could be construed as an informal claim of service connection for a right inguinal hernia repair scar.  

6.  The Veteran's first claim seeking service connection for limitation of flexion associated with his right MCL tear was received on November 13, 2014; there is nothing in the record received prior to that date which could be construed as an informal claim of service connection for right knee limitation of flexion .  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for right saphenous nerve laceration residuals have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.124a, Diagnostic Code 8527 (2017).

2.  The criteria for a compensable rating for a right saphenous nerve laceration scar have not been met. 38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.118, Diagnostic Code 7805 (2017).

3.  The criteria for a compensable rating for a right inguinal hernia repair scar have not been met. 38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.118, Diagnostic Code 7805 (2017).

4.  The criteria for an effective date earlier than September 20, 2014, for the grant of service connection for a right saphenous nerve laceration scar have not been met. 38 U.S.C. §§ 1155, 5110; 38 C.F.R. §§ 3.400, 4.7, 4.115b, Diagnostic Code 7805 (2017).
5.  The criteria for an effective date earlier than November 13, 2014, for the grant of service connection for a right inguinal hernia repair scar have not been met. 38 U.S.C. §§ 1155, 5110; 38 C.F.R. §§ 3.400, 4.7, 4.115b, Diagnostic Code 7805 (2017).

6.  The criteria for an effective date earlier than November 13, 2014, for the grant of service connection for right knee limitation of flexion have not been met. 38 U.S.C. §§ 1155, 5110; 38 C.F.R. §§ 3.400, 4.7, 4.71a, Diagnostic Codes 5256-5263 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As a preliminary matter, the Board has reviewed the claims file and finds that there exist no deficiencies in VA's duties to notify and assist that would be prejudicial and require corrective action prior to a final Board determination.  See 38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159; see also Bryant v. Shinseki, 23 Vet. App. 488 (2010) (regarding the duties of a hearing officer); Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (corrective action to cure a 38 C.F.R. § 3.159(b) notice deficiency); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) (timing of notification).

Legal Criteria for Increased Rating Claims

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C. § 1155; 38 C.F.R. § 4.1.  In cases in which a claim for a higher initial evaluation stems from an initial grant of service connection for the disability at issue, multiple ("staged") ratings may be assigned for different periods of time during the pendency of the appeal.  See generally Fenderson v. West, 12 Vet. App. 119 (1999).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  

Neither the Veteran nor his representative has raised any other issues other than the entitlement to TDIU (that is addressed in the Remand section below) during the entire period of the appeal.  Moreover, no other issue has been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record). 

Right Saphenous Nerve Laceration

The Veteran filed his claim for an increased rating of his right saphenous nerve laceration residuals in August 2014.  In an August 2015 rating decision, he was denied a rating in excess of 10 percent for his right saphenous nerve laceration residuals.  The Veteran seeks a higher rating for the condition during the entire period of the appeal.

The 10 percent rating for the right saphenous nerve laceration residuals was assigned pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8527, which corresponds to internal saphenous nerve neuropathy.  Under Diagnostic Code 8527, a 10 percent or compensable rating for internal saphenous nerve neuropathy requires severe to complete paralysis.  The regulation does not provide a description of complete paralysis of the internal saphenous nerve.  

From the outset, the Board notes that the Veteran is already in receipt of the highest possible evaluation for a right saphenous nerve neuropathy under the applicable Diagnostic Code.  Furthermore, as he has not specifically asserted that he is entitled to an extraschedular evaluation for his right saphenous nerve laceration residuals, the Board will not evaluate if such an evaluation is warranted.  Doucette, 28 Vet. App. at 366.  The Veteran was most recently afforded a VA examination in June 2015 to evaluate the severity of his right saphenous nerve laceration residuals, during which he was evaluated as having moderate incomplete paralysis of the right internal saphenous nerve.  The examiner's impression was that the Veteran still experienced residual paresthesia as a result of the laceration, but in general the condition was quiescent.  

The Board notes that the Veteran's evaluation has been in effect for over 20 years, and there is no evidence to suggest that a rating in excess of the currently assigned 10 percent is warranted.  Accordingly, the Board finds that the Veteran's increased rating claim is denied.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to an increased rating.  38 U.S.C. § 5107.

Scar Claims

Although the Veteran is in receipt of separate noncompensable ratings for a right saphenous nerve laceration scar and a right inguinal hernia repair scar, the diagnostic criteria for evaluating each separate scar is largely the same, and so the Board will evaluate both conditions in this same section.  

The noncompensable rating for a right saphenous nerve laceration scar as well as the noncompensable rating for a right inguinal hernia repair scar were both assigned pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7805.  Diagnostic Code 7805 provides that scars (including linear scars) not otherwise rated under DCs 7800-7804 are to be rated based on any disabling effects not provided for by those codes. In addition, the effects of scars otherwise rated under DCs 7800-7804 are to be considered.  38 C.F.R. § 4.118, Diagnostic Code 7805.  Therefore, the Board has considered all applicable Diagnostic Codes, as discussed further herein.

With regards to the right saphenous nerve laceration scar, the Veteran underwent an examination to evaluate his right saphenous nerve laceration condition in June 2015.  During that examination it was noted that the Veteran had a scar relating to his in-service surgery for his right saphenous nerve laceration; however, the examiner also observed that the scar was neither painful nor unstable.  On a corresponding scar examination, also administered in June 2015, the right saphenous nerve laceration scar was measured as being five centimeters by 0.4 centimeters.  The examiner's impression was that the scar was quiescent.  

As for the right inguinal hernia repair scar, the Veteran underwent an examination to evaluate his right inguinal hernia condition in June 2015 as well.  Similarly, it was noted that the Veteran had a scar relating to his in-service surgery for his right inguinal hernia; however, the examiner observed that the scar was neither painful nor unstable.  On a corresponding scar examination, again also administered in June 2015, the right inguinal hernia repair scar was measured as being eleven centimeters by 0.4 centimeters.  The examiner's impression was that the scar was quiescent.  

Based on a review of the pertinent evidence, the Board finds that a compensable rating is not warranted for either the right saphenous nerve laceration scar or the right inguinal hernia repair scar.  In this regard, the Board concludes that, for the entire appeal period, both scars were asymptomatic, not of a size to warrant a compensable rating, and did not result in functional impairment or other disabling effects.

As noted above, the Veteran's scars are currently rated as noncompensable under Diagnostic Code 7805, which provides that other scars (including linear scars), not otherwise rated under Diagnostic Codes 7800-7804 and including the effects of such scars otherwise rated under those codes, are also to be rated based on any disabling effects not provided for by Diagnostic Codes 7800-7804.  38 C.F.R. § 4.118, Diagnostic Code 7805.  This includes, where applicable, diagnostic codes pertaining to limitation of function.  Id.  However, the VA examinations of record do not reflect that the Veteran's scars result in any limitation of motion or loss of function.  As the evidence throughout the appeal period does not show any disabling effects due to the scars themselves, compensable ratings are not warranted under Diagnostic Code 7805.

The Board has also considered the applicability of other potentially applicable diagnostic criteria for rating the Veteran's right saphenous nerve laceration scar and right inguinal hernia repair scar, but finds that no higher rating is assignable under any other diagnostic code.  To that end, DC 7800 contemplates scars of the head, face, or neck. 38 C.F.R. § 4.118, DC 7800.  As the Veteran's scars are not located near his head, face, or neck, a compensable rating is not warranted under DC 7800.

Diagnostic Code 7801 provides that burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are deep and nonlinear in an area or areas of at least 6 square inches (39 sq. cm.) but less than 12 square inches (77 sq. cm.) will be assigned a 10 percent rating.  Note (1) indicates that a deep scar is one associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7801.  As documented in the above-noted VA examination reports, there is no evidence that the Veteran's scars cover an area of at least 6 square inches, or that either one is deep or nonlinear.  Hence, Diagnostic Code 7801 is also inapplicable.

DC 7802 provides that burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are superficial and nonlinear in an area or areas of 144 square inches (929 sq. cm.) or greater will be assigned a 10 percent rating.  Note (1) indicates that a superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7802.  In this case, the Veteran's scars does not cover a surface area of 144 square inches or greater; therefore, a compensable rating is not available under Diagnostic Code 7802.

Diagnostic Code 7804 pertains to unstable or painful scars.  One or two scars that are unstable or painful are rated at 10 percent disabling.  Note (1) to Diagnostic Code 7804 provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  38 C.F.R. § 4.118, Diagnostic Code 7804.  In this regard, while the Veteran has contended generally that his scars are painful, there is no objective evidence that suggests that the Veteran's reports of pain can be attributable to his service-connected scar.  VA treatment records do not show that the Veteran has ever complained of experiencing painful scars.  Although the Board acknowledges that the Veteran is competent to report symptoms such as pain, the lack of any objective medical evidence to corroborate the Veteran's reported pain, especially when he had the opportunity to do so during the June 2015 examinations, is far more probative.  In this regard, the Board notes that the June 2015 VA examination reports include specific findings that the Veteran's scars were not painful upon examination.

Therefore, based on the foregoing, the Board finds that the Veteran is not entitled to a compensable rating for either the right saphenous nerve laceration scar or the right inguinal hernia repair scar.  As detailed above, there is no evidence that the Veteran's scars are deep or nonlinear, unstable or painful, or that the area affected by either scar is greater than 144 square inches.  Further, the evidence of record does not show that the Veteran's service-connected right inguinal hernia repair and right saphenous nerve laceration residuals are manifested by any functional impairment that is not already being compensated for by the assigned evaluations for the underlying disabilities.

In summation, a compensable rating is not warranted for either the Veteran's right saphenous nerve laceration scar or his right inguinal hernia repair scar.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to an increased rating for either scar condition.  38 U.S.C. 
§ 5107.

Legal Criteria for Earlier Effective Date Claims

Generally, the effective date for an award of compensation or claim for increase is the date of receipt of the claim or date entitlement arose, whichever is later. 38 U.S.C. § 5110(a); 38 C.F.R. § 3.400.  The date of entitlement is the date the claimant meets the basic eligibility criteria for the benefit. Additionally, 38 U.S.C. § 5101 (a) provides that "[a] specific claim in the form prescribed by the Secretary . . . must be filed in order for benefits to be paid or furnished to any individual."  In McTighe v. Brown, 7 Vet. App. 29 (1994), the Court remarked that 38 U.S.C. § 5110 and 38 U.S.C. § 5101 clearly establish that an application must be filed.

For VA compensation purposes, a "claim" is defined as "a written communication requesting a determination of entitlement or evidencing a belief in entitlement, to a specific benefit under the laws administered by the Department of Veterans Affairs submitted on an application form prescribed by the Secretary."  38 C.F.R. § 3.1(p) (2015).  An informal claim is "[a]ny communication or action indicating an intent to apply for one or more benefits." 38 C.F.R. § 3.155(a).  It must "identify the benefit sought."  Id.  Thus, the essential elements for any claim, whether formal or informal, are "(1) an intent to apply for benefits, (2) an identification of the benefits sought, and (3) a communication in writing."  Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009).  VA must look to all communications from a claimant that may be interpreted as an application or claim, both formal and informal, for benefits and is required to identify and act on informal claims for benefits.  See Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).

In addition, an application that had been previously denied cannot preserve an effective date for a later grant of benefits based on a new application.  38 C.F.R. 
§ 3.400(q); see Wright v. Gober, 10 Vet. App. 343, 346-47 (1997); see also Washington v. Gober, 10 Vet. App. 391, 393 (1997) ("The fact that the appellant had previously submitted claim applications, which had been denied, is not relevant to the assignment of an effective date based on a current application").  "The statutory framework simply does not allow for the Board to reach back to the date of the original claim as a possible effective date for an award of service-connected benefits that is predicated upon a reopened claim."  Sears v. Principi, 16 Vet. App. 244, 248 (2002).

Thus, the effective date of an award of service connection is not based on the earliest medical evidence showing a causal connection, but on the date that the application upon which service connection was eventually awarded was filed with VA.  Lalonde v. West, 12 Vet. App. 377, 382 (1999).

Earlier Effective Date of the Right Saphenous Nerve Laceration Scar

The Veteran contends that he should be entitled to an effective date of February 7, 1975, for the grant of service connection for a right saphenous nerve laceration scar.  Specifically, he asserts that the scar was present at the time that he was granted service connection for the right saphenous nerve laceration residuals, and that therefore the effective date of the grant of the scar associated with this condition should extend back to the date that service connection for the underlying condition was granted.  

The record reflects that the Veteran did not file a claim for scars within one year of service.  Accordingly, the effective date of the grant of service connection will be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C. § 5110; 38 C.F.R. § 3.400. 

Review of the record, however, shows that the Veteran did not file a formal or informal claim for service connection for scars associated with his service-connected right saphenous nerve laceration residuals, and has not contended otherwise.  Rather, the record shows that on the June 2015 VA examination, it was first noted that the Veteran had a scar at the site of the right saphenous nerve laceration injury he experienced while in service.  Service connection for a right saphenous nerve laceration residuals was granted effective February 7, 1975, but there was no indication that a claim for service connection for scars associated with this condition had been filed.  The Veteran contends he should be entitled to an earlier effective date, claiming that the scar in question was present prior to September 20, 2014, but he has not presented any additional argument in this regard nor has he identified any documents which he believes to have been an informal claim for service connection for a right saphenous nerve laceration scar.  A review of the record shows that no communication was ever filed prior to September 20, 2014, indicating the Veteran's intent to apply for service connection for a right saphenous nerve laceration scar.  38 C.F.R. § 3.155.

Because service connection for a right saphenous nerve laceration scar had not been granted prior to September 20, 2014, "the mere receipt of medical records [prior to that date] cannot be construed as an informal claim [under § 3.157]."  Lalonde v. West, 12 Vet. App. 377, 382 (1999).  Furthermore, the mere existence of a disability does not constitute a claim of service connection for such disability.  VA is not required to anticipate any potential claim for a particular benefit where no intention to raise it was expressed.  See Brannon v. West, 12 Vet. App. 32 (1998).  As noted above, however, the effective date of the award will be the date of receipt of the claim (herein, September 20, 2014), or the date entitlement arose (arguably the date of the VA examination on June 1, 2015), whichever is later.  38 U.S.C. 
§ 5110; 38 C.F.R. §§ 3.400.  Thus, the Board concludes that an effective date earlier than September 20, 2014, for the grant of service connection for a right saphenous nerve laceration scar is not warranted.

Earlier Effective Date of the Right Inguinal Hernia Repair Scar

The Veteran contends that he should be entitled to an effective date of February 7, 1975, for the grant of service connection for a right inguinal hernia repair scar.  Specifically, he asserts that the scar was present at the time that he was granted service connection for a right inguinal hernia repair, and that therefore the effective date of the grant of the scar associated with this condition should extend back to the date that service connection for the underlying condition was granted.  

As stated above, the record reflects that the Veteran did not file a claim for scars within one year of service.  That means, once again, that the effective date of the grant of service connection will be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C. § 5110; 38 C.F.R. § 3.400. 

Review of the record, however, shows that the Veteran did not file a formal or informal claim for service connection for scars associated with his service-connected right inguinal hernia repair, and has not contended otherwise.  Rather, the record shows that on the June 2015 VA examination, it was first noted that the Veteran had a scar at the site of the right inguinal hernia repair he underwent while in service.  Service connection for a right inguinal hernia repair was granted effective February 7, 1975, but there was no indication that a claim for service connection for scars associated with this condition had been filed.  The Veteran contends he should be entitled to an earlier effective date, claiming that the scar in question was present prior to November 13, 2014, but he has not presented any additional argument in this regard nor has he identified any records which he believes to have been an informal claim for service connection for a right inguinal hernia scar.  A review of the record shows that no communication was ever filed prior to November 13, 2014, indicating the Veteran's intent to apply for service connection for a right inguinal hernia repair scar.  38 C.F.R. § 3.155.

As stated previously, the mere existence of a scar associated with the right inguinal hernia repair at the time that the underlying condition was granted service connection does not constitute a separate claim of service connection for such disability.  Again, VA is not required to anticipate any potential claim for a particular benefit where no intention to raise it was expressed.  Brannon, 12 Vet. App. at 32.  Therefore, the effective date of the award of service connection will be the date of receipt of the claim (herein, November 13, 2014), or the date entitlement arose (arguably the date of the VA examination on June 1, 2015), whichever is later.  38 U.S.C. § 5110; 38 C.F.R. §§ 3.400.  Thus, the Board concludes that an effective date earlier than November 13, 2014, for the grant of service connection for a right inguinal hernia repair scar, is not warranted.

Earlier Effective Date of the Right Knee Limitation of Motion

The Veteran contends that he should be entitled to an effective date of February 7, 1975, for the grant of service connection for right knee limitation of motion.  Specifically, he asserts that he was experiencing limitation of motion of the right knee at the time that he was granted service connection for a right knee MCL tear, and that therefore the effective date of the grant of the limitation of motion associated with this condition should extend back to the date that service connection for the associated knee condition was granted.  

The record reflects that the Veteran did not file a specific claim for right knee limitation of motion within one year of service.  That means, once again, that the effective date of the grant of service connection will be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C. § 5110; 38 C.F.R. § 3.400. 

Review of the record, however, shows that the Veteran did not file a formal or informal claim for service connection for right knee limitation of motion associated with his service-connected right knee MCL tear, and has not contended otherwise.  Rather, the record shows that on the June 2015 VA examination, the Veteran was evaluated as having abnormal flexion of his right knee which warranted a separate evaluation to compensate for that loss of flexion.  Service connection for a right MCL tear was granted effective February 7, 1975, but there was no indication that a claim for service connection for limitation of right knee flexion associated with the MCL tear had been filed.  The Veteran contends that he should be entitled to an earlier effective date, claiming that the right knee limitation of flexion was present prior to November 13, 2014, but he has not presented any additional argument in this regard nor has he identified any records which he believes to have been an informal claim for service connection for right knee limitation of flexion.  A review of the record shows that no communication was ever filed prior to November 13, 2014, indicating the Veteran's intent to apply for service connection for right knee limitation of flexion.  38 C.F.R. § 3.155.  Moreover, available medical evidence does not show that the Veteran complained of limitation of right knee flexion or otherwise sought or received treatment for limitation of right knee flexion in the year prior to November 13, 2014.  

As stated previously, the mere fact that the Veteran was experiencing limitation of right knee flexion associated with the right MCL tear at the time that service connection for a right knee MCL tear was granted does not constitute a separate claim of service connection for such disability.  Again, VA is not required to anticipate any potential claim for a particular benefit where no intention to raise it was expressed.  Brannon, 12 Vet. App. at 32.  Therefore, the effective date of the award of service connection will be the date of receipt of the claim (herein, November 13, 2014), or the date entitlement arose (arguably the date of the VA examination on June 1, 2015), whichever is later.  38 U.S.C. § 5110; 38 C.F.R. §§ 3.400.  Thus, the Board concludes that an effective date earlier than November 13, 2014, for the grant of service connection for right knee limitation of motion, is not warranted.


ORDER

Entitlement to an evaluation in excess of 10 percent for a right saphenous nerve laceration residuals is denied.  

Entitlement to an initial compensable rating for a right saphenous nerve laceration scar is denied.  

Entitlement to an initial compensable rating for a right inguinal hernia repair scar is denied.  

An effective date earlier than September 20, 2014, for the grant of service connection for a right saphenous nerve laceration scar, is denied.  

An effective date earlier than November 13, 2014, for the grant of service connection for a right inguinal hernia repair scar, is denied. 

An effective date earlier than November 13, 2014, for the grant of service connection for right knee limitation of flexion, is denied. 


REMAND

Pursuant to the Board's March 2016 remand, the RO was directed to provide the claims file to a VA examiner for the purpose of eliciting an opinion as to whether the Veteran's atrophied left testicle and partially atrophied right testicle preexisted service or are congenital defects.  If the examiner found that the atrophied testicles preexisted service, they were instructed to opine as to whether the condition was permanently aggravated beyond the natural course by service.  However, if the answer was in the negative to both queries, the examiner was to then provide an opinion as to whether the atrophied testicles were attributable to either an April 1973 inguinal hernia repair or a May 1974 motorcycle accident.   

Upon receipt of the claim, the Veteran's claims file was provided to a VA examiner, who issued an opinion dated in October 2016.  To begin, despite acknowledging that no genitourinary defects were noted on the Veteran's February 1972 entrance examination, the examiner still concluded that the atrophied testicle condition was either a congenital defect or a defect resulting from testicular injury prior to service.  To explain how the condition was overlooked during the entrance examination, the VA examiner speculated that the examination was simply not thorough enough, and based this finding solely on their own experiences in the military.  

The examiner then found that it was less likely than not that the testicular condition, if it was indeed a congenital defect, was aggravated beyond normal progression by service.  In support thereof, they discussed only medical records pertaining to the Veteran's in-service treatment for a motorcycle accident in August 1974, and did not discuss the April 1973 inguinal hernia repair.  As for the August 1974 motorcycle accident treatment, the examiner referred to records detailing his treatment in which the Veteran's treating physician remarked that no problems were found on physical examination except for a right knee injury.  

In answer to the query as to whether the Veteran's testicular condition preexisted service, the VA examiner surmised that a testicular torsion injury at age 16 could have caused the left testicle atrophy noted during service, but they conceded that there was no evidence in the Veteran's service treatment records to support this possible etiology.  They also found in the negative for the next query of whether any preexisting testicular condition was permanently aggravated by service, but supported this conclusion by highlighting the fact that the left testicle atrophy was noted on the 1975 discharge examination.  Finally, as the examiner concluded that the condition was either congenital or preexisted service, they declined to offer any opinion as to whether the testicular condition was directly attributable to service. 

The Board finds fault with the entire October 2016 opinion.  First, the examiner did not state whether they believed it is more likely than not that the testicular condition was a congenital defect or whether it preexisted service as due to a prior injury.  This is a vital distinction as VA evaluates either determination using a different standard.  To that end, the examiner did not provide a sufficient rationale to the "clear and unmistakable" standard to support their conclusion that the Veteran's condition preexisted service, and used speculation language to suggest that it may have been possible the Veteran had a pre-service torsion injury that led to a preexisting testicular condition.  On the other hand, while a clear and unmistakable standard is not required for the examiner's determination that the testicular condition may have been a congenital defect, the examiner also did not provide a sufficient rationale for this determination either, and merely speculated that the entrance examination was not thorough enough to discover it at that time.  Finally, the examiner entirely neglected to offer any opinion as to direct service connection.  

The RO's failure to obtain an opinion that complied with the Board's remand directives as to the issue of entitlement to service connection for missing testicles warrants remand.  See Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to substantial compliance with the remand order).  Specifically, the RO must send the claims file to the examiner who issued the October 2016 opinion (or to another qualified individual, if the examiner is unavailable) in order for that individual to opine as to whether the missing testicles condition either preexisted service or is a congenital defect, and then determine whether the testicular condition was permanently aggravated by service.  Furthermore, regardless of this prior determination, the examiner must also opine as to direct service connection.  

As for the § 1151 claim, the RO was instructed to secure an opinion from a VA examiner with an answer to the query as to whether the Veteran's erectile dysfunction is a complication of circumcision that was not reasonably foreseen.  In the event that the examiner found that the erectile dysfunction was reasonably foreseeable, the examiner was to then address the August 2015 VA examiner's contradictory opinion that the erectile dysfunction was not a reasonably foreseeable complication of a circumcision procedure.  

Upon receipt of the claim, the Veteran's claims file was provided to a VA examiner, who issued an opinion dated in October 2016.  Specifically in regards to the issue of whether the erectile dysfunction was a reasonably foreseeable complication of the circumcision procedure, the examiner found in the positive, and cited to studies finding a correlation between circumcision of adult males and the development of erectile dysfunction thereafter.  Unfortunately, the examiner's determination only serves to create further confusion, as he then attempted to discount the studies he referred to by noting that the correlation detailed in those studies could also have been due to any number of other risk factors that could not be ruled out.  The examiner also speculated that the Veteran may have associated his erectile dysfunction with his circumcision simply because he was not sexually active before the procedure and only noticed the erectile dysfunction after the procedure when he attempted to have a sexual relationship.  In any event, the examiner's failure to state with specificity whether the erectile dysfunction was a reasonably foreseeable complication of the circumcision, and further failure to address the August 2015 VA examiner's contradictory opinion, warrants remand for the RO to secure an opinion that fully complies with the Board's prior March 2016 remand instructions.  Stegall, 11 Vet. App. at 268. 

Regarding the separate but interrelated claims of increased ratings for right knee limitation of motion and right MCL tear, although the Veteran is in receipt of separate 10 percent ratings for both of these right knee conditions, the evidence concerning these claims is largely the same and thus the Board will evaluate both increased rating claims together.  To that end, both claims must be remanded in order to provide the Veteran with VA examinations that fully comply with applicable regulations.  38 C.F.R. § 4.59.  Specifically, VA examinations for orthopedic disabilities must include joint testing for pain on both active and passive motion, in weight-bearing and non-weightbearing and, if possible, with range of motion measurements of the opposite undamaged joint.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  On the most recent VA examination of the Veteran's right knee, conducted in June 2015, the examiner noted that the Veteran experienced functional loss in the form of instability, disturbance of locomotion, and interference with standing.  However, despite acknowledging that the Veteran experienced pain in his right knee with weight-bearing, the examiner did not test for pain in weightbearing compared with possible pain with non-weightbearing, nor did they test for pain on both active motion compared with passive motion.  38 C.F.R. § 4.59.  

A decision on the issue of entitlement to TDIU is deferred pending resolution of the extant claims remaining on appeal, as such claims are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180 (1991). 

Accordingly, the case is REMANDED for the following action:

1.  Forward the claims  file to the examiner who issued the October 2016 VA opinion, or, if that individual is not available, to an equally qualified medical professional, in order to secure an addendum opinion regarding the etiology of the testicular condition as well as the erectile dysfunction.  The complete electronic claims file, to include this remand, must be reviewed in conjunction with the examination, and the examiner must note that they reviewed the claims file.  Based on a review of the record, the examiner should answer the following: 

(a) Is the testicular condition a congenital or
developmental defect or disease? 

(b) If the testicular condition is a congenital or
developmental defect, is it at least as likely as not (a 50 percent probability or greater) that the Veteran experienced a superimposed injury or disease in service that resulted in additional testicular disability? 

(c) If the testicular condition is not a congenital or
developmental defect, opine as whether any currently or previously diagnosed testicular condition clearly and unmistakably preexisted service, and clearly and unmistakably did NOT worsen beyond natural progression during service.  In setting forth this opinion, the examiner is asked to consider, and comment upon as necessary, a May 2007 VA urology-consult and a June 2007 scrotum echogram in which it was noted that the Veteran possible suffered a testicular torsion injury at age 16.  

(d) Regardless of whether the examiner determines
that the testicular condition is a congenital defect and/or the examiner concludes that any testicular condition clearly and unmistakably preexisted service, an opinion must also be rendered as to whether any diagnosable testicular condition is at least as likely as not (a 50 percent or greater probability) etiologically related to service.  In setting forth this opinion, the examiner is asked to consider, and comment upon as necessary, the lack of a diagnosis on the February 1972 entrance examination and a clear diagnosis on the August 1975 discharge examination.  Furthermore, the examiner should discuss the in-service inguinal hernia repair and motorcycle accident and the resulting treatment therefrom.  

(e) Opine as to whether the erectile dysfunction is a
complication of circumcision that was not reasonably foreseeable.  If the examiner finds the risk of the development of erectile dysfunction to be reasonably foreseeable, the examiner must then address the August 2015 VA examiner's contradictory determination.  In setting forth these particular opinions, the examiner is asked to consider, and comment upon as necessary, the copy of the November 19, 2007 informed consent form signed by the Veteran prior to undergoing the circumcision procedure in which erectile dysfunction is not listed as a possible side effect of the circumcision procedure.  

The examiner must provide a complete rationale for all opinions expressed.  

2.  Schedule the Veteran for a VA orthopedic examination to determine the current severity of his service-connected right knee conditions.  The electronic claims file must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  All symptoms and findings must be reported, and any indicated testing must be conducted.  

The examiner must first record the range of motion on clinical evaluation, in terms of degrees with a goniometer.  If there is clinical evidence of pain on motion, the examiner must indicate the specific degree of motion at which such pain begins.  The same range of motion studies must then be repeated after at least three repetitions and after any appropriate weight-bearing exertion.  This information must be derived from joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing, and as compared to the left knee.  The examination report must confirm that all such testing has been made and reflect the results of the testing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, the examiner must clearly explain why that is so.  

Then, after reviewing the Veteran's complaints and medical history, the examiner must render an opinion as to the extent to which the Veteran experiences functional impairment of his right knee.  

3.  After completion of the foregoing, readjudicate the
claims that remain on appeal (including TDIU).  If any benefit sought on appeal remains denied, furnish the Veteran with a supplemental statement of the case and afford him the appropriate time period for response.  Then, return the case to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


